Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

Regarding claims 1, 8, and 15 and claims 6, 13, and 20, the Examiner finds, because the particular product metadata and particular type of information in the return deadline notification comprises is non- functional descriptive material that does not alter the step of parsing messages in a user messaging account and the step of generating a return deadline notification, respectively. Therefore the specific product metadata included in the database and the specific type of information in the return deadline notification does not patentably distinguish the claim over the prior art. The parsed messages are not related to the product metadata in the generated personal product database and the return deadline notification is based on whether or not a threshold period has passed or not. 

The particular product metadata and particular type of information in the return deadline notification is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the particular product metadata and the parsed messages or the particular type of information included the return deadline notification in generating the notification. Applicant does not recite or show how the type of information in the product metadata affects the parsed messages or how the type of information in the return deadline notification affects the generation of a return deadline notification. The function of parsing messages or generating a return deadline notification would be performed in the same manner regardless of the particular product metadata or the specific type of information in the return deadline notification. As such, the specific type of product metadata or product return information in the messages or return deadline notification constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]"). The examiner is interpreting for examination purposes that the claims require that the generated personal product database comprises purchased item data and the return deadline notification includes product and/or store information.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, and 19-23 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1, 3, 5-6, and 21 recite a method, Claims 8, 10, 12-13, and 22 recite a computer system, and Claims 15, 17, 19-20, and 23 recites a computer program product and therefore fall into a statutory category.

	Additionally the examiner interpreted that the computer system and computer program product perform the steps of the method of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method, computer system and computer program product for generating purchase product recall, warranty, and return notifications based on obtained information, which under its broadest reasonable interpretation, covers concepts for certain methods of organizing human activity.  

In the present case concepts performed in commercial or legal interactions (business relations), such as managing business relations through the management of potential product recalls and affected consumers. The abstract idea portion of the claims is as follows: 

(Claim 1) A processor-implemented method comprising: (Claim 8) [A computer system] for generating purchased product recall, warranty, and return [notifications], the computer system comprising: [one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions] stored on at least [one of the one or more tangible storage media] for execution by at least [one of the one or more processors via at least one of the one or more memories], wherein [the computer system] is capable of performing a method comprising: (Claim 13) [A computer program product] for generating purchased product recall, warranty, and return [notifications], [the computer program product] comprising: [one or more computer-readable tangible storage media and program instructions] stored on at least [one of the one or more tangible storage media, the program instructions] executable by [a processor of a computer] to perform a method, the method comprising: receiving one or more images of a receipt; parsing one or more messages within a user messaging account and the one or more received images that include a plurality of product purchasing information for one or more products; prompting a user to verify and manually supplement the plurality of product purchasing information through [a graphical user interface]; generating [a personal product database] to include each product in the one or more parsed messages and the one or more parsed images using the plurality of product purchasing information associated with each product, wherein the generated personal product database comprises [product metadata] of each product, and wherein the [product metadata] for each product comprises product name, universal product code (UPC), product serial number, product part number, product purchase price, size of product purchased, quantity of product purchased, purchase date, product manufacturer, product seller, product size, warranty expiration date, retailer location where product purchased, retailer return policy information, retailer contact information, and manufacturer contact information;  identifying, by [a processor], a product within [the personal product database]; calculating a recall likelihood score, wherein the recall likelihood score is a number of product reviews containing an occurrence in the product over a total number of product reviews for the product; predicting whether a product recall of the product is upcoming based on the recall likelihood score satisfying a threshold; generating [a notification] as [a possible product recall notification]; and transmitting [the notification] to a user where the portions not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed by certain methods of organizing human activity including commercial or legal interactions (business relations), such as managing business relations through the management of potential product recalls and affected consumers, it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a method, non-transitory computer readable medium, and system for managing business relations through the management of potential product recalls and affected consumers through the generation of possible recall notifications for a purchased product based on obtained information, which under its broadest reasonable interpretation, covers concepts for organizing certain methods of human activity. 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information (parsing one or more messages within a user messaging account and the one or more received images that include a plurality of product purchasing information for one or more products; prompting a user to verify and manually supplement the plurality of product purchasing information through [a graphical user interface]; generating [a personal product database] to include each product in the one or more parsed messages and the one or more parsed images using the plurality of product purchasing information associated with each product, wherein the generated personal product database comprises [product metadata] of each product, and wherein the [product metadata] for each product comprises product name, universal product code (UPC), product serial number, product part number, product purchase price, size of product purchased, quantity of product purchased, purchase date, product manufacturer, product seller, product size, warranty expiration date, retailer location where product purchased, retailer return policy information, retailer contact information, and manufacturer contact information;  identifying, by [a processor], a product within [the personal product database]; calculating a recall likelihood score, wherein the recall likelihood score is a number of product reviews containing an occurrence in the product over a total number of product reviews for the product; predicting whether a product recall of the product is upcoming based on the recall likelihood score satisfying a threshold; generating [a notification] as [a possible product recall notification]; and transmitting information (receiving one or more images of a receipt; and transmitting [the notification] to a user) .

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A computer system. (See paragraph 74 of the Specification)
Processors. (See paragraphs 25 and 74-75 of the Specification)
Computer-readable memories. (See paragraphs 21 and 75 of the Specification)
Computer-readable tangible storage media. (See paragraphs 21-22 of the Specification)
Program instructions. (See paragraphs 20-26 of the Specification)
A computer program product. (See paragraphs 20 and 24 of the Specification)
A personal product database. (See paragraphs 37-38 of the Specification)
A recall database. (See paragraphs 46-47 of the Specification)
A notification. (See paragraphs 2 and 33 of the Specification)
A possible product recall notification. (See paragraphs 45-47) of the Specification.
A graphical user interface. (See paragraphs 67 and 78 of the Specification)
Product metadata (See paragraph 37 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system and a device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract idea are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 3, 5-6, 10, 12-13, 17 and 19-23 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 3, 5-6, 10, 12-13, 17 and 19-23 are also non-statutory subject matter.

Dependent claims 3, 10, and 17 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation receiving image data of a product receipt from an image capturing device; determining the plurality of product purchasing information using image recognition technology and does not add significantly more to the abstract idea. Further embellishing that the invention is capable of receiving image data via a generic image capturing device (Specification paragraph 69) and that incorporates generic image recognition technology (Specification paragraph 69) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claims 3, 10, and 17 are also non-statutory subject matter.

Dependent claims 5, 12, and 19 further limit the abstract idea by generally linking the judicial exception to a particular field of user of wherein the possible product recall notification includes one or more of a product name, a serial number, a part number, a model number, a manufacturer name, a retailer name, a plurality of manufacturer contact information, a plurality 3 of 24U.S. Application No.: 15/925,185of retailer contact information, and a plurality of recall action information, and wherein the possible product recall notification also includes a reason for the possible product recall notification and one or more product reviews or one or more product forum posts supporting the reason and does not add significantly more to the abstract idea. Therefore dependent claims 5, 12, and 19 are also non-statutory subject matter.

Dependent claims 6, 13, and 20 further limit the abstract idea by generally linking the abstract idea to the field of use wherein a return deadline notification includes one or more of a serial number, a model number, a part number, and a purchasing location contact information and does not add significantly more to the abstract idea. Therefore dependent claims 6, 13, and 20 are also non-statutory subject matter.

Dependent claims 21-23 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation, wherein the possible product recall further comprises: calculating a recall likelihood score as a percentage of a number of product reviews or forum posts within the plurality of product reviews and product forum posts, respectively, containing an occurrence of a product issue versus an overall sum of the plurality of product reviews and product forum posts; and determining the calculated recall likelihood score satisfies a preconfigured threshold value. Further embellishing that the invention is capable of processing information (processing information in product forum posts and product forum posts to determine whether a score exceeds a threshold value) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claims 21-23 are also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing certain methods of organizing human activity (generating a possible product recall notification for a purchased product) such commercial or legal interactions (business relations) it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-10, 13, 15-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (US 20180225673) in view of Xu et al. (US 20170316421).

Referring to claims 1, 8, and 15, 

Dubey, which is directed to a system and method for redeeming consumer protection, discloses

(Claim 1) A processor-implemented method comprising: (Dubey paragraph 29 disclosing a electronic receipts collection and management system for redeeming consumer protections associated with purchases made by a user.)

(Claim 8) A computer system for generating purchased product recall, warranty, and return notifications, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (Dubey paragraph 29 disclosing an electronic receipts collection and management system for redeeming consumer protections associated with purchases made by a user. Dubey paragraphs 39-40 disclosing a computer implemented or computer executable version of the invention may be embodied using, stored on, or associated with computer readable medium or non-transitory computer readable medium. A computer readable medium may include any medium that participates in providing instructions to one or more processors for execution. Such a medium may take many forms including, but not limited to, nonvolatile, volatile, and transmission media. Nonvolatile media includes, for example, flash memory, or optical or magnetic disks. Volatile media includes static or dynamic memory, such as cache memory or RAM. For example, a binary, machine - executable version, of the software of the present invention may be stored or reside in RAM or cache memory, or on mass storage device. The source code of the software may also be stored or reside on mass storage device (e.g., hard disk, magnetic disk, tape, or CD - ROM ).)

(Claim 15) A computer program product for generating purchased product recall, warranty, and return notifications, the computer program product comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform a method, the method comprising: (Dubey paragraph 29 disclosing an electronic receipts collection and management system for redeeming consumer protections associated with purchases made by a user. Dubey paragraphs 39-40 disclosing a computer - implemented or computer executable version of the invention may be embodied using, stored on, or associated with computer readable medium or non-transitory computer readable medium. A computer readable medium may include any medium that participates in providing instructions to one or more processors for execution. Such a medium may take many forms including, but not limited to, nonvolatile, volatile, and transmission media. Nonvolatile media includes, for example, flash memory, or optical or magnetic disks. Volatile media includes static or dynamic memory, such as cache memory or RAM. For example, a binary, machine - executable version, of the software of the present invention may be stored or reside in RAM or cache memory, or on mass storage device. The source code of the software may also be stored or reside on mass storage device (e.g., hard disk, magnetic disk, tape, or CD-ROM.))

receiving one or more images of a receipt; (Dubey paragraph 185 disclosing the consumer protection platform 320 may receive an image of the product and/or sales receipts/bills/paperwork associated with the product. After receiving the images, the consumer protection platform 320 analyzes the image and extract information from the image.)

parsing one or more messages within a user messaging account the one or more received images that include a plurality of product purchasing information for one or more products; (Dubey paragraph 62 disclosing the consumer protection platform also includes at least one storage 330 and an analysis module 334. The receipt management application 325, benefit policy application 326, account management applications 327 are operatively connected to the storage 330 and analysis module 334. The storage 330 may be used to store the electronic receipts, electronic copies of paper receipts, benefit policies for different financial institutions, user account information, and the like. The analysis module 334 may retrieve or receive data from the storage 330 and perform analysis on the data to determine whether the user is qualified for any benefits, consumer protections, redemptions, rewards and the like based on their purchases. Dubey paragraph 89 disclosing the computer protection system monitors a user’s emails by accessing the email server associated with the user’s email account and identifies emails that are associated with purchases made by the user. Dubey paragraph 90 disclosing the identified e-mails are parsed to extract purchase data from the e-mails the purchase data may include the item purchased, UPC code, date/time of purchase, cost associated with purchase name and address of the retailer or merchant and the like. Dubey paragraph 185 disclosing the consumer protection platform 320 may receive an image of the product and/or sales receipts/bills/paperwork associated with the product. After receiving the images, the consumer protection platform 320 analyzes the image and extract information from the image.))

prompting a user to verify and manually supplement the plurality of product purchasing information through a graphical user interface; (Dubey paragraph 52 disclosing for example, the user may provide the consumer protection platform 320 an electronic copy of a receipt via uploading a copy of the electronic receipt, e-mailing a copy of the electronic receipt and the like. The user may also manually enter details of their purchase using a graphical user interface. Dubey paragraph 53 disclosing if item level purchase data cannot be ascertained from the purchase information, the platform 320 may send an alert or notification to the user to provide such information. For example, if the receipt management application 325 retrieves a user's credit card statement (i.e. transactional data), the analysis module 334 may not be able to determine information related to the purchased item because the credit card statement merely includes the transaction amount, date/time of the transaction, and the retailer. The receipt management application 325 may send an alert or a notification to the user requesting the purchase information or item level purchase data associated with this transaction. Dubey Figure 9 in conjunction with Dubey paragraph 133 disclosing section 924 and 926 may also include one or more of the following: the retailer that the product was purchased from 904, the name of the purchased product 906, the price paid for the product 908, and an image of the purchased product 910. Additionally, each section includes the financial institute used to pay for the item 916 and 918. In one embodiment, the user may change any incorrect information by choosing the link to change information 920.)

 and generating the personal product database to include each product in the one or more parsed messages and the one or more parsed images using the plurality of product purchasing information associated with each product, wherein the generated personal product database comprises product metadata of each product, and wherein the product metadata for each product comprises product name, universal product code (UPC), product serial number, product part number, product purchase price, size of product purchased, quantity of product purchased, purchase date, product manufacturer, product seller, product size, warranty expiration date, retailer location where product purchased, retailer return policy information, retailer contact information, and manufacturer contact information. (Dubey paragraph 53 disclosing that using the received and retrieved purchase information, the receipt management application may initiate the analysis module to extract item level purchase data from the purchase information. Item level purchase data includes information about the items purchased, such as product name, price paid, retailer, UPC code, date of the purchase and the like. Dubey paragraph 90 disclosing the identified e-mails are parsed to extract purchase data from the e-mails the purchase data may include the item purchased, UPC code, date/time of purchase, cost associated with purchase name and address of the retailer or merchant and the like. Dubey paragraph 94 disclosing that the products may be categorized by using the metadata associated with the products. Dubey paragraph 185 disclosing the consumer protection platform 320 may receive an image of the product and/or sales receipts/bills/paperwork associated with the product. After receiving the images, the consumer protection platform 320 analyzes the image and extract information from the image.)

identifying, by a processor, a product within the personal product database; (Dubey paragraph 49 disclosing the consumer protection platform generally includes a communication device, a processor, and a memory device. Dubey paragraph 51 disclosing the memory includes instruction such as a receipt management application, benefit policy application, an account management application, an electronic communications application and a product monitoring application.  Dubey paragraph 99 disclosing once the purchased items are determined from the product detail and/or the purchase history information received or retrieved by the consumer platform the corresponding financial institution data associated with the purchased item is determined. Dubey paragraph 103 disclosing the consumer protection platform may search the information associated with the related benefit offer or policy associated with the purchased product, such as the purchased product UPC code, product name, the product category or the like.)

 determining whether a product recall, for the identified product with the personal product database (Dubey paragraph 30 disclosing the system may determine at least one policy associated with the purchased item by using the item level purchase data. The policies or consumer protections include extended warranty, return policies, and the like.)

However Dubey does not explicitly disclose calculating a recall likelihood score, wherein the recall likelihood score is a number of product reviews containing an occurrence in the product over a total number of product reviews for the product; predicting whether a product recall of the product is upcoming based on the recall likelihood score satisfying a threshold; generating a notification as a possible product recall notification; and transmitting the notification to a user.

However Xu, which is directed to a system for identifying defects and safety issues in a commercial product through continuous monitoring of online data, teaches:

calculating a recall likelihood score, wherein the recall likelihood score is a number of product reviews containing an occurrence in the product over a total number of product reviews for the product; (Xu paragraph 82 teaching this is accomplished by assuming incoming complaints follow independent Bernoulli processes, with success if the complaint falls in the distinguished category and failure if it falls in another category. Assume a given model and year has x observed complaints in category c and n complaints across all categories. Let pc be the relative frequency of complaints for a given category c across all years and models. Let Xc be a random variable representing the number of complaints in category c for the given model and year with n total complaints across all categories, which it is assumed follows a binomial distribution with fixed trial number n and probability of success θ unknown.)
predicting whether a product recall of the product is upcoming based on the recall likelihood score satisfying a threshold; (Xu paragraph 82 teaching the resulting scores are p-values for one-sided binomial tests with the hypotheses: H0:θ=pc; HA:θ>pc; in which low scores are indicative of a vehicle defect and/or potential recall event.)
generating a notification as a possible product recall notification; and transmitting the notification to a user. (Xu paragraph 83 teaching next, an absolute difference (metric 1) and binomial probability (metric 2) are determined, as described above. Based on the determined metrics an alert (indicator) is generated based on a defect (complaint). Finally, the alert is sent to a system analyst. The system analyst may be a natural person or, alternatively, a central server configured to accept defect alerts and issue notices to particular consumers)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Dubey, which is directed to electronic receipt collection system that collects item level purchase data associated with purchases made by a user (Dubey paragraphs 29-30) and Xu, as Xu can be applied to any type of consumer product that may be affected by defects and/or safety issues and is applicable to monitoring emerging trends for a wide range of products, ranging from consumer goods and commodities ( e.g., electronics, appliances) to commercial and industrial equipment (e.g., aircraft, large machinery). (Xu paragraph 90)

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dubey in view of Xu to incorporate calculating a recall likelihood score, wherein the recall likelihood score is a number of product reviews containing an occurrence in the product over a total number of product reviews for the product; predicting whether a product recall of the product is upcoming based on the recall likelihood score satisfying a threshold; generating a notification as a possible product recall notification; and transmitting the notification to a user with the motivation of  identifying emerging trends on commercial product defects and related safety issues by continuously collecting and monitoring publicly available online data and communicating identified issues with a particular product to an appropriate party. (Xu paragraphs 58 and 83) 

	Referring to claims 3, 10, and 17,

Dubey further discloses receiving image data of a product receipt from an image capturing device; (Dubey paragraph 52 disclosing the receipt management application may also receive purchase information directly from the user. For example the user may provide the consumer protection platform an electronic copy of a receipt via uploading a copy of the electronic receipt, emailing a copy of the electronic receipt and the like. Dubey paragraph 185 disclosing the user may be able to transmit images of the product the user is inquiring about or sales receipts/bills paperwork associated with the product via the chat session.)

determining the plurality of product purchasing information using image recognition technology.  (Dubey paragraph 185 disclosing the platform may receive an image of the product and/or sales receipts/bill/paperwork associated with the product. After receiving the images, the consumer platform and extract information from the image in conjunction with Dubey paragraph 53 disclosing using the received and retrieved purchase information the analysis module may be initiated to extract item level purchase data from the purchase information.) 

Referring to claims 6, 13, and 20,

Dubey further discloses, wherein a return deadline notification includes one or more of a serial number, a model number, a part number, and a purchasing location contact information.  (Dubey paragraph 30 system determines a policy associated with a product such as a product return and the system determines whether the predetermined condition is met in conjunction with Dubey paragraph 70 that the predetermined condition can be a time frame a policy runs. Dubey paragraph 134 disclosing that a return policy and price guard is displayed in the GUI. The return element indicates that the user has a certain number of days remaining before they have left to act on the return as illustrated in Figure 11. Dubey paragraph 157 the consumer protection platform provides a notification to a user regarding benefits or policies that are soon to expire or upgrades of benefits or policies based on purchases.)

Referring to claims 21-23,

Xu, further teaches:

wherein the possible product recall further comprises: (Xu paragraph 13 teaching that the set of heterogeneous data sources comprises at least two of forum data, information from content aggregation sites, online social media, and online complaint resources. Xu paragraph 29 teaching that based on the collected data, the system provides real-time detection of any on-going consumer issues with vehicles such as those pertaining to recalls. Xu paragraph 62 teaching that the invention detects and assesses problematic vehicle defects and potential future vehicle recalls.)

calculating a recall likelihood score as a percentage of a number of product reviews or forum posts within the plurality of product reviews and product forum posts, respectively, containing an occurrence of a product issue versus an overall sum of the plurality of product reviews and product forum posts; (Xu paragraph 9 teaching a set of consumer product data is identified from the fused data. A baseline distribution for consumer issues related to a plurality of consumer products is generated from the set of consumer product data. Xu paragraph 83 teaching Figure 8 is an overview of the statistical estimation module for detecting emerging trends. From the data obtained from the database of relevant vehicle posts, a baseline pmf for all vehicle years and models is determined. A query for a specific vehicle model and year is performed, and the deviation from the baseline pmf (metrics 1 and 2) is determined for the specific vehicle model and year. Next, an absolute difference (metric 1) and binomial probability (metric 2) are determined, as described above. Based on the determined metrics. an alert (indicator) is generated based on a defect (complaint). Finally, the alert is sent to a system analyst. The system analyst may be a natural person or, alternatively, a central server configured to accept defect alerts and issue notices to particular consumers.)

and determining the calculated recall likelihood score satisfies a preconfigured threshold value. (Xu paragraph 9 teaching that for a specific consumer product, a deviation value is determined from the baseline distribution and at least one indicator for future consumer issues regarding the specific consumer product is identified based on the deviation value.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dubey in view of Xu to incorporate wherein the possible product recall is determined by an analysis of a plurality of product reviews and product forum posts, concurrently, and wherein the analysis further comprises: calculating a recall likelihood score as a percentage of a number of product reviews or forum posts within the plurality of product reviews and product forum posts, respectively, containing an occurrence of a product issue versus an overall sum of the plurality of product reviews and product forum posts; and determining the calculated recall likelihood score satisfies a preconfigured threshold value with the motivation of utilizing multiple differing data sources as sites allows one to gather information from diverse segments of the population, (Xu paragraph 59) and with the motivation of providing valuable cues on emerging defects and/or failures. (Xu paragraph 91) 
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (US 20180225673) in view of Xu et al. (US 20170316421) and Knegendorf et al. (US 20030074272).
Referring to claims 5, 12, and 19,

Xu further teaches wherein the possible product recall notification includes one or more of a product name, a serial number, a part number, a model number, a manufacturer name, a retailer name, a plurality of manufacturer contact information, a plurality 3 of 24U.S. Application No.: 15/925,185of retailer contact information, and a plurality of recall action information, (Xu paragraph 9 teaching a set of consumer product data is identified from the fused data. A baseline distribution for consumer issues related to a plurality of consumer products is generated from the set of consumer product data. For a specific consumer product, a deviation value is determined from the baseline distribution. Finally, at least one indicator for future consumer issues regarding the specific consumer product is identified based on the deviation value. The at least one indicator is reported to a system analyst. Xu paragraph 83 teaching a query 804 for a specific vehicle model and year is performed, and the deviation from the baseline pmf (metrics 1 and 2) is determined for the specific vehicle model and year (element 806). Next, an absolute difference (metric 1) and binomial probability (metric 2) are determined (element 808), as described above. Based on the determined metrics. an alert (indicator) is generated based on a defect (complaint) (element 810). Finally, the alert is sent to a system analyst (element 812). The system analyst 812 may be a natural person or, alternatively, a central server configured to accept defect alerts and issue notices to particular consumers. Xu paragraph 89 teaching the system according to embodiments of the present disclosure is able to identify issues at the level of specific categories of vehicle components. The examiner is interpreting that the received alert includes at least the specific product name.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dubey in view of Xu to incorporate wherein the possible product recall notification includes one or more of a product name, a serial number, a part number, a model number, a manufacturer name, a retailer name, a plurality of manufacturer contact information, a plurality 3 of 24U.S. Application No.: 15/925,185of retailer contact information, and a plurality of recall action information, with the motivation of including pertinent information regarding a potential defect of a product. (Xu paragraph 9)

Dubey in view of Xu does not explicitly disclose and wherein the possible product recall notification also includes a reason for the possible product recall notification and one or more product reviews or one or more product forum posts supporting the reason. 

	However Knegendorf, which is directed to distributing product hazard information for products, teaches and wherein the possible product recall notification also includes a reason for the possible product recall notification and one or more product reviews or one or more product forum posts supporting the reason. (Knegendorf paragraph 32 teaching in addition to receiving product hazard notices, users sometimes may want to share their own stories about defects in particular products that they have purchased or accidents that may have happened because of a defective or a substandard product or part. Such stories, if verified, may serve as a warning for other consumers or may later become sources for new product hazard warnings. Knegendorf paragraph 36 teaching the term “product” as used herein may refer to any good, consumer or otherwise, that may be generally placed in the stream of commerce. The term “product hazard information” refers to any information regarding usability or functionality of a product; it is not limited to official “recall notices” issued by manufacturers. For example, product hazard information for a particular model of a car may include information about certain defects of the car that are result of a production oversight, defects that occur after prolonged use, information about uses of the car that are not recommended, such as, for example “driving the car at high speeds in wet or snowy condition,” information about possible additions or uses of the car that improve usability and/or safety, additional features of the car, etc. In an alternative embodiment of the invention, product hazard information may also include general notices or press releases provided by the manufacturers or other entities. In yet another embodiment of the invention, product hazard information may also comprise advertisements or opinion information supplied by manufacturers, specialists, users, or other entities. Knegendorf paragraph 47 teaching in yet another embodiment of the invention, product hazard information database 108 d may further contain product hazard notices that are not active, yet, but might become active at some point in the future. Knegendorf paragraph 48 teaching product warnings database 108 e may contain stories and eyewitness accounts submitted by users. Such stories may include, for example, stories regarding accidents that involve one or more products. Product warnings database 108 e may also contain information associated with reporting those user warnings to appropriate entities, such as, for example, manufacturers or government agencies. Knegendorf paragraph 97 teaching according to one embodiment of the invention, product warnings may be displayed in such as fashion as to allow users to share their opinion or submit additional stories about the same product. In another embodiment of the invention, product warnings may be accompanied by links to product hazard notices issued in connection with the mentioned product. Knegendorf paragraph 122 teaching in addition, users may submit product warnings or update their previous warnings using function 1116. Such information may be submitted, for example, using a web form, by telephone, or through other communication methods, such as letters or email. User stories may include accounts of their own experiences with a particular product. For example, a user may submit a product warning if, in the user's ordinary use of the product, the product caused a fire. User stories may be verified before they are posted to the system as product warnings. In another embodiment of the invention, various additional paths of actions may be suggested to the user submitting the story—such as, for example, contacting a manufacturer or a government agency. Knegendorf paragraph 123 teaching in one embodiment of the invention, system 100 may monitor possible developments to the product warning and post updates that users may access.)

One of ordinary skill in the art would have been motivated to combine the Dubey and Knegendorf as Knegendorf further develops on the information that may be provided to a user regarding a product. 
	
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dubey in view of Xu and Knegendorf to incorporate with the motivation of providing users pertinent information regarding issues other users have experienced with a particular product. (Knegendorf paragraphs 36, 97, and 122)
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered.

In response to Applicant’s and arguments, on pages 9-11 of the Remarks, regarding the 101 rejection the examiner finds unpersuasive. 

Applicant first argues that the amended claims provide for “calculating a recall likelihood score is a number of product reviews containing an occurrence in the product over a total number of product reviews for the product” and “predicting whether a product recall is upcoming based on a recall likelihood score satisfying a threshold”. Therefore Applicant’s claimed invention does not involve a commercial or legal interaction as the claimed invention makes a prediction as to the likelihood of a product recall occurring and that there is no commercial or legal interaction in the management of “potential product recalls” since there is an inherent possible nonoccurrence of a “potential product recalls”.

The examiner respectfully disagrees the claimed invention only recites additional computing elements that are generic computing elements in light of the disclosure and are merely informing the reader to apply the abstract idea in a generic computing environment capable of processing, storing, and transmitting information as the claims are recited at a high-level of generality. The claimed invention is making the prediction of a likelihood of a product recall occurring because the claimed invention uses this to make a determination of whether to alert a user of a possible product recall. Additionally, while there is an inherent possible nonoccurrence of a potential product recall this aligns with the abstract idea of whether or not to alert a user of the possible product recall. 

The examiner interprets that the claimed invention involves the gathering of data (i.e. messages from a user messaging account and images of a receipt from a user; user supplementing the information as needed), based on the gathered information generate a database for storing the gathering information (i.e. the personal product database), identify a product in the database and make a determination based on product reviews of a particular occurrence or not over a totality to predict whether a possible product recall for the identified product is upcoming based on the comparison of the a score of the product reviews containing an occurrence versus a totality of product reviews for the product with a threshold and if it does generate a notification to transmit to a user regarding the identified product. Further the examiner interpreted that under the broadest reasonable interpretation of the claims that these steps are performed in a generic computing environment and are merely informing a reader to merely apply the abstract idea in a generic computing environment capable of processing and transmitting information. Therefore the examiner has maintained the 101 rejection

In response to Applicant’s and arguments, on pages 11-14 of the Remarks, regarding the 103 rejections the examiner finds unpersuasive. Applicant arguments are the cited art, in particular Xu, fails to disclose calculating a recall likelihood score, wherein the recall likelihood score is a number of product reviews containing an occurrence in the product over a total number of product reviews for the product; predicting whether a product recall of the product is upcoming based on the recall likelihood score satisfying a threshold; generating a notification as a possible product recall notification. The examiner respectfully disagrees in view of the cited portions of Xu to address the newly amended limitations as discussed in the 103 rejection as the newly particularly cited portions of Xu read on the amended claims under the amended claims’ broadest reasonable interpretation, where Xu discusses the computation of a low score is indicative of a potential recall event. Therefore the examiner has maintained the art rejections. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kass et al. (US 20140229235) – directed to A technology analysis system automatically monitors information available from both publicly and privately distributed networks of information for details that are relevant to a technology hypothesis.

Patel et al. (US 20140337092) – directed to predicting occurrences of consumers returning purchased devices. In particular, the application relates to platforms and techniques for examining usage histories associated with electronic devices to identify correlations between various usage patterns and instances of consumers returning the electronic devices.

Brew et al. (US 20170024745) – directed to a network management system includes an index of historical events, some of which are associated with at least one historical group type and including for the at least one historical group type, the probability that an historical group of that type will lead to a further event action. Further, the network management system includes for each historical event type, the probability that an historical event of that type will be in the at least one historical group; an event classifier for determining, from the index, an historical group type associated with a new event; an action probability classifier for determining the probability of a further event action occurring due to the new event based on the probability of the associated historical group leading to an historical further event action and the probability of the new event being in the associated historical group; and an event tagger for assigning the probability of the further event action to the new event.

Davies (US 20200225060) – directed to identifying appliances under recall. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689